     Case 2:19-cv-10751-FMO-AGR Document 42 Filed 02/15/21 Page 1 of 2 Page ID #:154



1
       Todd M. Friedman (SBN 216752)
2      Adrian R. Bacon (SBN 280332)
       LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
       21550 Oxnard St. Suite 780,
4      Woodland Hills, CA 91367
5
       Phone: 877-206-4741
       Fax: 866-633-0228
6      tfriedman@toddflaw.com
7       abacon@ toddflaw.com
       Attorneys for Plaintiff
8

9                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10

11     LUCINE TRIM, individually and on behalf of ) Case No.
12     all others similarly situated,             )
       Plaintiff,                                 )
13
       vs.                                        )  2:19-cv-10751-FMO-AGR
14     HIGHER LEVEL PROCESSING INC.;              )
       BREA FINANCIAL GROUP, LLC, THE,            ) NOTICE OF SETTLEMENT
15
       D/B/A PUB CLUB LEADS; DOES 1 through ) AS TO INDIVIDUAL CLAIMS
16     10, inclusive,                             ) ONLY
17     Defendants.                                )
                                                  )
18
                                                  )
19
             NOW COMES THE PLAINTIFF by and through their attorney to
20
       respectfully notify this Honorable Court that this case has settled individually as
21
       to all named Defendants. Plaintiff requests that this Honorable Court vacate all
22
       pending hearing dates and allow sixty (60) days with which to file dispositive
23

24
       documentation. This Court shall retain jurisdiction over this matter until fully

25
       resolved.

26     Dated: February 15, 2021                 Law Offices of Todd M. Friedman, P.C.
27
                                                                By: s/ Adrian R. Bacon
28
                                                                      Adrian R. Bacon



                                         Notice of Settlement
     Case 2:19-cv-10751-FMO-AGR Document 42 Filed 02/15/21 Page 2 of 2 Page ID #:155



1
                               CERTIFICATE OF SERVICE
2

3      Filed electronically on February 15, 2021, with:
4
       United States District Court CM/ECF system
5

6
       Notification sent electronically on February 15, 2021, to:

7      To the Honorable Court, all parties and their Counsel of Record
8

9
       s/Adrian R. Bacon
10      Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          Notice of Settlement
